Appellant's main contention in his motion is that bill of exceptions No. 2 reflects reversible error, and that this cause should be reversed on account of the proceedings complained of therein. This bill shows that on Thanksgiving Day after the alleged robbery on November 23d, a taxicab driver took appellant in his cab from Alamo Plaza, a tourist camp, about one mile from Tyler, to the bus station, and had a conversation with such appellant. The conversation was desultory, and had in it little, if any, probative force. The part complained of by appellant being as follows: "He asked me if I knew where he could find a poker game." No answer appears thereto; no directions given nor anything further relating to such game. There may have been some relevancy to the further part of such examination because of the fact that appellant was possessed of a bill fold that contained some money, but otherwise we can see no great cogency to such testimony. Appellant insists, however, that the fact that it was shown before the jury that he was inquiring about a poker game may have probably been the cause of his receiving the severe penalty of forty-five years in the penitentiary. That it probably convinced the jury that not only was the appellant a highjacker, an auto thief, a person who had resisted arrest, and shot down the constable attempting to lawfully arrest him, but that he was also a poker player. Not all poker games are unlawful, at least for the instant game, and we are hardly able to be impressed with the gravity of the mere statement that appellant was looking for a poker game, — at least to such an extent that it would justify this Court in reversing this judgment thereon. See Wells v. State,  10 S.W.2d 994. If error, which we do not assert, it was not of sufficient importance to have caused a conviction herein; nor, in the light of other extraneous offenses properly proven, of sufficient importance to have caused the severity of the verdict.
The motion is overruled. *Page 355